Case 19-00730-5-JNC Doc 274 Filed 06/03/19 Entered 06/03/19 16:42:21 Pageiof5

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
GREENVILLE DIVISION

 

CAH ACQUISITION COMPANY 16,
LLC, d/b/a HASKELL COUNTY
COMMUNITY HOSPITAL

Case No. 19-01227-5-JNC

Chapter 11

 

CAH ACQUISITION COMPANY 12,
LLC, d/b/a FAIRFAX COMMUNITY
HOSPITAL

Case No. 19-01697-5-JNC

Chapter 11

 

CAH ACQUISITION COMPANY 7, LLC,
d/b/a PRAGUE COMMUNITY
HOSPITAL,

Debtors.

 

Case No. 19-01298-5-JNC

Chapter 11

NOTICE OF PATIENT CARE OMBUDSMAN REPORT

PLEASE TAKE NOTICE that on April 17, 2019 and subsequently on April 26, 2019,

Suzanne Koenig was appointed as the Patient Care Ombudsman in the above-captioned Chapter

11 cases by the Bankruptcy Administrator, pursuant to an Order of the United States Bankruptcy

Court for the Eastern District of North Carolina.

PLEASE TAKE FURTHER NOTICE that the Patient Care Ombudsman will be filing

her first written report (the “Report”) with the Court on June 17, 2019 no later than 11:59 pm

(Eastern Time).

ADMIN 35339 127v2

 
Case 19-00730-5-JNC Doc 274 Filed 06/03/19 Entered 06/03/19 16:42:21 Page 2of5

Per the Appointment Order, if you would like a copy of the Report, it will be posted at each
facility, will be available on the court’s website or you may contact the following person (who will
provide a copy free of charge):

Carla Greenberg, Paralegal
GREENBERG TRAURIG, LLP
77 West Wacker Drive, Suite 3100
Chicago, IL 60601
Telephone: 312.456.8400
Facsimile: 312.456.8435

Email: greenbergc@gtlaw.com

Dated: June 3, 2019

By: _/s/ Suzanne A. Koenig
Suzanne A. Koenig, in her capacity
as Patient Care Ombudsman

 

ADMIN 35339127v2

 
Case 19-00730-5-JNC Doc 274 Filed 06/03/19 Entered 06/03/19 16:42:21 Page 3of5

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
GREENVILLE DIVISION

 

In re:
CAH ACQUISITION COMPANY #1 Case No. 19-00730-5-JNC
LLC, d/b/a WASHINGTON
COMMUNITY HOSPITAL et al.” Chapter 11

Debtor.

 

 

CERTIFICATE OF SERVICE

[hereby certify that on June 3, 2019, a true and correct copy of the foregoing was sent via this
Courts ECF notification system to all parties who are registered to receive ECF notification in
these cases and via United States, postage paid, first class mail to the following:

 

 

 

Marjorie K. Lynch (via ECF) Terri L. Gardner (via ECF)
434 Fayetteville St. Nelson Mullins Riley &
Suite 640 Scarborough, LLP
Raleigh, NC 27601 4140 Parklake Avenue, Suite 200
Bankruptcy Administrator Raleigh, NC 27612

Counsel for Petitioning Creditors
Katherine M. McCraw Thomas W. Waldrep, Jr. (via ECF)
Assistant Attorney General Waldrep LLP
N.C. Department of Justice 101 S Stratford Road, Suite 210
Post Office Box 629 Winston-Salem, NC 27104
Raleigh, NC 27602-0629 Trustee
Counsel for NC DHHS/DHB
CAH Acquisition Company #1, LLC CAH Acquisition Company #1, LLC
c/o Corporation Service Company, c/o Hospital Management Consulting, LLC
Registered Agent Attn: Lawrence J. Arthur
2626 Glenwood Avenue, Suite 550 4254 N. Oak Trafficway
Raleigh, NC 27608 Kansas City, MO 64116

 

 

 

 

 

2 The Debtors in this case, along with each Debtor’s case numbers, are (i) CAH Acquisition Company #1, d/b/a
Washington County Hospital, Case No. 19-00730; (ii) CAH Acquisition Company #2, LLC d/b/a Oswego Community
Hospital, Case No. 19-01230; (iii) CAH Acquisition Company #3, LLC d/b/a Horton Community Hospital, Case No.
19-01180; (iv) CAH Acquisition Company #4, Inc., d/b/a Drumright Regional Hospital, Case No. 19-01228; (v) CAH
Acquisition Company 12, LLC, d/b/a Fairfax Community Hospital, Case No. 19-01229; and (vi) 16, LLC d/b/a
Haskell County Community Hospital, Case No. 19-01227

3
4826-2792-3075.v1 NPGBO]:2980366.1

 
Case 19-00730-5-JNC Doc 274 Filed 06/03/19 Entered 06/03/19 16:42:21 Page 4of5

 

James W. Schaffer, President

CAH Acquisition Company #1, LLC
958 US Highway 64

East Plymouth, NC 28962

Dennis L. Davis, Esq.

Stinson Morrison Hecker LLP
1201 Walnut, Suite 2900
Kansas City, MO 64106

 

Shane Reed
Director/Credit A/R Escalation Finance
Medline Industries, Inc.

Three Lakes Drive
Northfield, IL 60093

Curtis S. Potter
Washington County
County Manager/Attorney
PO Box 1007

Plymouth, NC 27962

 

Robert Venable, M.D.
PO Box 1026
Plymouth, NC 27962

Frank Smith, Esq.

FMS Lawyer PL

9900 Stirling Road, Suite 226
Cooper City, FL 33024

 

Eric L. Johnson

Spencer Fane LLP

1000 Walnut, Suite 1400
Kansas City, MO 64106

Baxter Healthcare
1 Baxter Pkwy, DE3-2E
Deerfield, IL 60015-4633

 

U.S. Bankruptcy Court

300 Fayetteville Street, 4th Floor
P.O. Box 791

Raleigh, NC 27602-0791

American Red Cross Blood Services
PO Box 905890
Charlotte, NC 28290

 

Amerisource Bergen
PO Box 5804
New York, NY 10087

Beckman Coulter, Inc.
Dept. Ch. 10164
Palatine, IL 60550

 

CPSI
6600 Wall Street
Mobile, AL 36695

Creekridge Capital
PO Box 1880
Minneapolis, MN 55480

 

Dominion North Carolina Power
PO Box 26543
Richmond, VA 23290

ER, LLC
9724 Kingston Pike #1300
Knoxville, TN 37922

 

Fisher Healthcare
300 Industry Drive
Pittsburgh, PA 15275

 

 

iHealthcare, Inc.

3901 NW 28th Street - 2nd Floor
Miami, FL 33142iHealthcare, Inc.
3901 NW 28th Street - 2nd Floor
Miami, FL 33142

 

4826-2792-3075.v 1INPGBO I :2980366. |

 

 
Case 19-00730-5-JNC Doc 274 Filed 06/03/19 Entered 06/03/19 16:42:21 Page 5of5

 

Landmark National Bank
PO Box 308
Manhattan, KS 66502

LGMG, LLC
11063 D S Memorial Drive #483
Tulsa, OK 74133

 

McKesson Corporation
1950 Stemmons FWY #5010
Dallas, TX 75207

MeNair Oil Co.
PO Box 881
Plymouth, NC 27962

 

Medline Industries, Inc.
PO Box 382075
Pittsburgh, PA 15251

Phusion Marketing Group
5051 NW 13th Avenue, Suite G
Pompano Beach, FL 33064

 

Quest Diagnostics
PO Box 740736
Atlanta, GA 30374

Ramp Plymouth, PA
3 Traveller Lane
New Bern, NC 28562

 

Town of Plymouth
PO Box 806
Plymouth, NC 27962

 

Western Healthcare, LLC
PO Box 203152
Dailas, TX 75320

 

 

This the 3 day of June, 2019.

/s/ Brian R. Anderson

Brian R, Anderson

N.C. State Bar No. 37989
banderson@nexsenpruet.com
Nexsen Pruet, PLLC

701 Green Valley Road, Suite 100
Greensboro, NC 27402

(336) 373-1600

 

4826-2792-3075.v1 NPGBO1 :2980366. |

 

 
